     Case 3:21-cv-01144-JLS-MSB Document 12-1 Filed 08/19/21 PageID.87 Page 1 of 3




 1     Michaela Battista Sozio, Esq. (SBN 179148)
 2     Email: msozio@tresslerllp.com
       TRESSLER LLP
 3     6100 Center Drive, Suite 1175
 4     Los Angeles, CA 90045
       Telephone: (310) 203-4800
 5     Facsimile: (323) 486-2704
 6
       Attorneys for Defendant
 7     Netgain Technology, LLC
 8
 9                        UNITED STATES DISTRICT COURT
10                      SOUTHERN DISTRICT OF CALIFORNIA
11
       Gerald S. Lee, individually and on behalf     No. 21-cv-1144-JLS-MSB
12     of all others similarly situated and on
       behalf of the general public,                 DECLARATION OF JAMIE
13                                                   GLEASON IN SUPPORT
                             Plaintiff,              OF DEFENDANT
14                                                   NETGAIN TECHNOLOGY,
             v.                                      LLC’S MOTION TO
15                                                   DISMISS FOR LACK OF
       Netgain Technology, LLC, and CareSouth        PERSONAL
16     Carolina, Inc.,                               JURISDICTION
17                           Defendants.             Date:    September 30, 2021
                                                     Time:    1:30 p.m.
18                                                   Courtroom: 4D
19

20           I, Jamie Gleason, under penalty of perjury, declare as follows:
21           1.    I am competent to testify to the matters stated herein, which are
22     based upon my personal knowledge.
23           2.    I am the Vice President of Finance at Netgain Technology, LLC
24     (“Netgain”). Netgain is a Delaware limited liability company with its principal
25     place of business in St. Cloud, Minnesota.
26           3.    Netgain’s principal place of business is in St. Cloud, Minnesota.
27
                                               1
           DECLARATION OF JAMIE GLEASON IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
                              FOR LACK OF PERSONAL JURISDICTION
                                                                  Case No. 21-cv-1144-JLS-MSB
     Case 3:21-cv-01144-JLS-MSB Document 12-1 Filed 08/19/21 PageID.88 Page 2 of 3




 1            4.     Netgain has a satellite office in San Diego, California.
 2            5.     Netgain does not store any customers’ personal information data at
 3     its California office, including any data associated with Plaintiff Gerald S. Lee or
 4     Defendant CareSouth Carolina, Inc. (“CareSouth”).
 5            6.     Netgain’s California office is staffed by only a few employees who
 6    are responsible for IT services for customers not including CareSouth.
 7            I declare under penalty of perjury that everything I have stated in this
 8    document is true and correct. Executed on July 29, 2021 in Hennepin County,
 9    Minnesota.
10
                                         By: /s/ Jamie Gleason
11
                                             Jamie Gleason
12
       LA#4847-3689-1126
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                 2
            DECLARATION OF JAMIE GLEASON IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
                               FOR LACK OF PERSONAL JURISDICTION
                                                                    Case No. 21-cv-1144-JLS-MSB
     Case 3:21-cv-01144-JLS-MSB Document 12-1 Filed 08/19/21 PageID.89 Page 3 of 3




 1
                                CERTIFICATE OF SERVICE
 2

 3
             I hereby certify that on August 19, 2021, a copy of foregoing
 4     DECLARATION OF JAMIE GLEASON IN SUPPORT OF DEFENDANT
 5     NETGAIN TECHNOLOGY, LLC’S MOTION TO DISMISS FOR LACK
 6     OF PERSONAL JURISDICTION was filed electronically and served by mail
 7     on anyone unable to accept electronic filing. Notice of this filing will be sent by
 8     e-mail to all parties by operation of the Court’s electronic filing system or by mail
 9     to anyone unable to accept electronic filing as indicated on the Notice of
10     Electronic Filing. Parties may access this filing through the Court’s CM/ECF
11     System.
12

13                                       ____/s/ Michaela Battista Sozio
14
                                             Michaela Battista Sozio

15

16

17

18
19

20

21

22

23

24

25

26

27

                                             1
                                   CERTIFICATE OF SERVICE
                                                                    Case No. 21-cv-1144-JLS-MSB
